                       Case 1:19-cv-03355-RDB Document 44 Filed 04/27/21 Page 1 of 3


                                         UNITED STATES DISTRICT COURT
                                                 DISTRICT OF MARYLAND

               CHAMBERS OF                                                                     101 WEST LOMBARD STREET
              BETH P. GESNER                                                                  BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                  (410) 962-4288
      MDD_BPGchambers@mdd.uscourts.gov



                                                                  April 27, 2021

          Bryant S. Green, Esq.                                   Todd D. Lochner, Esq.
          Craig D. Roswell, Esq.                                  Eugene Samarin, Esq.
          Niles, Barton & Wilmer, LLP                             Lochner Law Firm. P.C.
          111 S. Calvert Street, Suite 1400                       91 Main Street, 4th Floor
          Baltimore, MD 21202                                     Annapolis, MD 21401

                   Subject:     The Cincinnati Ins. Co. v. Fish
                                Civil No.: RDB-19-3355

          Dear Counsel:

                  This case was referred to me for discovery and related scheduling matters. (ECF No. 35).1
          I have reviewed the parties’ letters (ECF Nos. 42 and 43) filed pursuant to my informal discovery
          dispute procedure (ECF No. 40) regarding two matters: 1) a deposition notice served on plaintiff’s
          former counsel; and 2) the scope of a 30(b)(6) deposition notice served on plaintiff.

                   With respect to the first issue, The Cincinnati Insurance Company (“Cincinnati” or
          “plaintiff”) maintains that the deposition notice served on its outside coverage counsel, Robert
          Reverski, Esq., is improper because his testimony is protected by the attorney-client and work
          product privileges and defendant Fish (“Fish” or “defendant”) has made no attempt to satisfy the
          test for deposing a party’s attorney. Defendant responds that the Federal Rules of Civil Procedure
          do not preclude the deposition of another party’s lawyer if the deposition seeks relevant, non-
          privileged information. Defense counsel notes that he “warned for [sic] Reverski for over a year
          that by his actions he was going to force me to put him [sic] the witness stand. He was not dissuaded
          and that time has finally come.” (ECF No. 43 at 1).

                  In order to depose plaintiff’s attorney, defendant must demonstrate: 1) the deposition is the
          only practical means of obtaining the information; 2) the information will not invade the attorney-
          client privilege or the attorney’s work product; and 3) the information is relevant and its need
          outweighs the disadvantages of deposing a party’s attorney. N.F.A. Corp. v. Riverview Narrow
          Fabrics, Inc., 117 F.R.D. 83, 85-86 (M.D.N.C. 1987). As noted by plaintiff, defendant has not
          satisfied this test. Indeed, defendant merely asserts that Mr. Reverski “began issuing revisions to
          earlier denial letters from his client and new denials on his firm’s own letterhead.” (ECF No. 43 at

           1
            By order dated April 3, 2020, the court consolidated this case with Fish v. The Cincinnati
           Insurance Company, RDB 20-0018 for all purposes and directed that this case, RDB-19-
           3355, would be the lead docket number and that all documents filed subsequent to the order
           should bear the caption and case number of the lead consolidated case. (ECF No. 15).
           Counsel are directed to comply with this order for all future filings.
          Case 1:19-cv-03355-RDB Document 44 Filed 04/27/21 Page 2 of 3
The Cincinnati Ins. Co. v. Fish
Civil No.: RDB-19-3355
April 27, 2021
Page 2

2). Contrary to defendant’s position, this activity clearly was performed by Mr. Reverski in his
capacity as counsel for Cincinnati in the dispute that is the subject of this case. Clearly, Mr.
Reverski’s testimony is protected by the attorney-client and work product privileges and plaintiff
has not put Mr. Reverski’s testimony at issue by asserting the advice of counsel defense. As noted
by plaintiff, a party cannot force an insurer to waive privilege by merely asserting a bad faith
claim. See e.g., Rhone-Poulenc Rorer v. Home Indem. Co., 32 F.3d 851, 864 (3d Cir.
1994). Accordingly, defendant’s deposition notice served on Mr. Reverski is quashed.

        As to the second issue, the scope of the 30(b)(6) deposition notice served on Cincinnati,
Cincinnati asks that the court preclude inquiry into topics regarding: 1) Cincinnati’s
communications with its former counsel, Mr. Reverski (Topic No. 2); 2) the drafting history of the
policy (Topic Nos. 9, 10, 11, 12, 13, 14, 15, 16, 17); 3) prior claims of other Cincinnati
policyholders (Topic Nos. 18 and 19); and 4) Cincinnati’s claims handling guidelines, policies,
procedures, and training materials (Topic Nos. 25, 26, 27, 28, 29, 30, 31, 32). (ECF No. 42 at 2,
Exh. 2). Cincinnati asserts that these areas of inquiry are not appropriate because defendant’s
claims involve the scope of coverage and the adjustment of the loss and that there is no allegation
that the policy is ambiguous. (Id.) Defendant responds that information regarding the claims
process, especially how Cincinnati investigates its claims and how it applies Maryland and general
maritime law to the terms of its policies, is relevant to the issues in this case and, therefore, is
discoverable. (ECF No. 43 at 1).

        I will address each of the categories of the Rule 30(b)(6) topics objected to by
Cincinnati. First, communications between Cincinnati and its former counsel are not within the
permissible scope of discovery, as noted above, as they are protected by the attorney-client privilege
and the attorney work product privilege. Defendant has not established why any of the
communications in question would not be privileged. See Bertelsen v. Allstate Ins. Co., 796 N.W.
2d 685, 701 (S.D. 2011) (coverage opinion of outside counsel privileged). As to the second
category, information regarding the drafting history of the policy, such information is not
discoverable as one party’s understanding of the terms of the policy is not material to the
construction of unambiguous policy terms. See Jowite Ltd. P’ship v. Fed. Ins. Co., No. SAG-18-
2413, 2019 U.S. Dist. LEXIS 59726, at *17 (D. Md. Apr. 5, 2019) (drafting notes not discoverable
where no ambiguity identified in policy). Defendant’s claims in this case relate to a disagreement
as to the scope of coverage and Cincinnati’s adjustment of the loss. None of defendant’s claims
assert that the insurance policy is ambiguous. Indeed, as defendant acknowledges, “the policy
speaks for itself, but The Cincinnati Insurance Co. have [sic] failed to properly apply the terms of
that policy to Mr. Fisher‘s claim.” (Id.) As a result, extrinsic information regarding the drafting of
the policy forms is not relevant to the construction of an unambiguous insurance policy.

       The third topic of inquiry objected to by plaintiff pertains to the claims of other Cincinnati
policyholders. Information relating to the claims of other insureds is irrelevant to the claims in this
case. Discovery into the claims of other insureds would open the floodgates to discovery that has
no bearing on the claims asserted by a particular insured regarding a specific policy. See In re Tex.
                                                  2
           Case 1:19-cv-03355-RDB Document 44 Filed 04/27/21 Page 3 of 3
The Cincinnati Ins. Co. v. Fish
Civil No.: RDB-19-3355
April 27, 2021
Page 3

E. Transmission Corp., PCB Contamination Ins. Coverage Litig., No. MDL 764, 1989 U.S. Dist.
LEXIS 19093, at *16-17 (E.D. Pa. Aug. 3, 1989). Given the numerous variables and unique facts
at play for any particular insurance claim, I cannot conclude the claims of other insureds have any
relevance to how Cincinnati handled the claims in this particular case. Cf. Nationwide Mut. Ins.
Co. v. LaFarge Corp., No. H-90-2390, 1994 U.S. Dist. LEXIS 3851, at *20-22 (D. Md. Jan. 3,
1994) (claims of bad faith made against insurer by other insureds not discoverable). Accordingly,
inquiry by defendant into the claims of other insureds will be precluded.

        The final topic challenged by Cincinnati seeks information about Cincinnati’s claims
handling guidelines, policies, procedures, and training materials. Contrary to defendant’s blanket
assertion, these materials are not discoverable where the issue is the construction of an unambiguous
insurance policy and its application to the loss claimed by the insured. See Garvey v. Nat’l Grange
Mut. Ins, 167 F.R.D. 391, 396 (E.D. Pa. 1996) (claims manuals not pertinent to claim for loss under
insurance contract); State Farm Fire & Cas. Co. v. Valido, 662 So. 2d 1012, 1013 (Fla. Dist. Ct.
App. 1995) (claims files, manuals, guidelines and claims handling procedures irrelevant to first
party dispute).

        For the foregoing reasons, it is hereby ordered that: 1) defendant’s deposition notice served
on Cincinnati’s former counsel Mr. Reverski is quashed; and 2) defendant shall be precluded from
inquiring into the following topics at the Rule 30(b)(6) deposition of Cincinnati - Topic Nos. 2, 9,
10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 25, 26, 27, 28, 29, 30, 31, and 32.

       Despite the informal nature of this letter, it is an order of the court and should be docketed
accordingly.


                                                     Very truly yours,


                                                         /s/
                                                     Beth P. Gesner
                                                     Chief United States Magistrate Judge




                                                 3
